               Case 1:20-cr-02048-SMJ             ECF No. 3          filed 12/08/20     PageID.5 Page 1 of 1


                                              CHARGES AND PENALTIES

        CASE NAME: _______________________________
                   BRENDAN TAYLOR HULL             CASE NO. ______________________
                                                             1:20-CV-2048-SMJ-1
                                                                                                                 FILED IN THE
                                                                                                             U.S. DISTRICT COURT
                                                                                                       EASTERN DISTRICT OF WASHINGTON
                                                    ✔
                                    1
                TOTAL # OF COUNTS: _______      _________FELONY      _________MISDEMEANOR    _________PETTY OFFENSE
                                                                                                        Dec 08, 2020
                                                                                                            SEAN F. MCAVOY, CLERK



Count            Statute                   Description of Offense                                     Penalty

                                                                            CAG up to 20 years,
                                                                            up to a $250, 000 fine,
  1     18 U.S.C § 1951(a)        Robbery Affecting Commerce
                                                                            up to 3 years of supervised release,
                                                                            restitution

        18 U.S.C. § 981, 18
        U.S.C. § 924, 28 U.S.C.   Notice of Forfeiture Allegations
        § 2861
